Name: COMMISSION REGULATION (EC) No 1358/95 of 14 June 1995 correcting Regulation (EC) No 1344/95 fixing the aid for cotton
 Type: Regulation
 Subject Matter: plant product;  prices;  cooperation policy
 Date Published: nan

 No L 131 /30 EN Official Journal of the European Communities 15. 6 . 95 COMMISSION REGULATION (EC) No 1358/95 of 14 June 1995 correcting Regulation (EC) No 1344/95 fixing the aid for cotton THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Greece, and in particular paragraphs 3 and 10 of Protocol 4 thereto, as amended by the Act of Accession of Spain and Portugal, and in particular Protocol 14 annexed thereto, and Commission Regulation (EEC) No 4006/87 ('), Having regard to Council Regulation (EEC) No 2169/81 of 27 July 1981 laying down the general rules for the system of aid for cotton (2), as last amended by Regulation (EEC) No 1 554/93 (3), and in particular Article 5 ( 1 ) thereof, Whereas Commission Regulation (EC) No 1344/95 (4), fixing the aid for cotton , contains an incorrect figure in Article 1 for the 1995/96 marketing year as a result of an error ; Whereas the necessary corrections should be made, HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EC) No 1344/95 is hereby replaced by the following : Article 1 1 . The aid for unginned cotton provided for in Article 5 of Regulation (EEC) No 2169/81 shall be :  ECU 45,049 per 100 kilograms for the 1994/95 marketing year,  ECU 54,710 per 100 kilograms for the 1995/96 marketing year. 2. However, the amount of the aid for 1995/96 shall be confirmed or replaced with effect from 14 June 1995 to take account of the guide price for cotton for that marketing year, the consequences of the stabilizer system and any adaptations to the arrangements .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 14 June 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 June 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 377, 31 . 12. 1987, p. 49, (2) OJ No L 211 , 31 . 7. 1981 , p. 2. (3) OJ No L 154, 25. 6 . 1993, p. 23. (4) OJ No L 129, 14. 6 . 1995, p. 18 .